        Case 2:19-cv-00402-JLR Document 1 Filed 03/19/19 Page 1 of 8



 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9   SKANSKA USA BUILDING INC., a
     Delaware Corporation,
10
                              Plaintiff,               NO.
11            v.                                       COMPLAINT FOR DECLARATORY
12                                                     JUDGMENT
     1200 HOWELL STREET, LLC, a
     Washington limited liability company,
13
                              Defendant.
14

15
              Skanska USA Building Inc. (“Skanska”) states and alleges the following:
16
                               I.      JURISDICTION AND VENUE
17
              1.1      This Court has subject matter jurisdiction pursuant to 28 U.S.C § 2201,
18

19   The Uniform Declaratory Judgment Act, as well as 28 U.S.C. § 1332 over Skanska’s

20   claim because the claim is between citizens of different states and the amount in

21   controversy exceeds the sum or value of $75,000, exclusive of interest or costs.
22   Skanska’s state of incorporation is Delaware, and its principal place of business is in
23
     Parsippany, New Jersey. Personal jurisdiction exists over 1200 Howell Street, LLC
24
     (“Howell”) and Howell is a citizen of Washington because Washington is Howell’s state
25

     COMPLAINT FOR DECLARATORY
     JUDGMENT – 1
     177183.4 / 022968.34
        Case 2:19-cv-00402-JLR Document 1 Filed 03/19/19 Page 2 of 8



 1   of incorporation and the location of Howell’s principal place of business. Venue is proper
 2   because the contract at issue covers transactions taking place in Seattle, WA.
 3
                                          II.     PARTIES
 4
              2.1      Plaintiff. Skanska is, and at all times material to this action was, a
 5
     Delaware corporation conducting business in King County, Washington. Skanska is a
 6

 7   licensed contractor under Washington laws and has met all other prerequisites to

 8   maintain this action.

 9            2.2      Defendant. Howell is, and all times material to this action was, a
10   Washington limited liability company conducting business and with its principal place
11
     of business in King County, Washington.
12
                                           III.   FACTS
13
              3.1      Skanska and Howell (collectively, the “Parties”) entered into an
14

15   agreement dated March 17, 2017 (“Contract”) for Skanska to serve as the general

16   contractor for the construction of a mixed-use condominium project located at the

17   Northwest corner of Howell Street and Minor Avenue (the “Project”). The Project
18
     consists of the construction of 389 condominium units, 318 parking stalls, and 3,000
19
     square feet of ground floor retail space. The Project is currently ongoing.
20
                       a.     Relevant Contract Terms
21
              3.2      The Parties’ Contract is a negotiated Guaranteed Maximum Price
22

23   (“GMP”) contract with a GMP at the time of execution of $152,858,010. The GMP was

24   established through Exhibit C to the Contract, which itemized the components of work
25

     COMPLAINT FOR DECLARATORY
     JUDGMENT – 2
     177183.4 / 022968.34
        Case 2:19-cv-00402-JLR Document 1 Filed 03/19/19 Page 3 of 8



 1   and the corresponding line item values comprising the GMP. The GMP included a 2.5%
 2   base fee (“Base Fee”) to Skanska on each line item composing the Cost of the Work.
 3
              3.3      The Contract included work to be “self-performed” by Skanska as the
 4
     general contractor, as well as work to be performed by trade subcontractors. The GMP
 5
     included, in relevant part, line items of $19,350,000 for concrete work, $2,346,000 for
 6

 7   structural steel work, and $1,295,000 for metal stair work (“Self-Perform Line Items”).

 8   The Self-Perform Line Items included additional fee in addition to the 2.5% Base Fee.

 9   This additional fee in the Self-Perform line items is included within the GMP.
10            3.4      The first sentence of the Contract’s General Conditions at GC-20 provides
11
     that the Owner (Howell) agrees that the labor rates set forth in Exhibit D to the Contract
12
     are an “Actual Cost” of the work. These negotiated and agreed upon rates were to be
13
     considered actual costs and were not subject to audit. GC-20 provides as follows:
14

15            The Owner agrees that the rates, multipliers and other fixed percentages
              and fixed amounts it has agreed to that the Contractor may charge as an
16            Actual Cost of the Work are subject to Owner’s rights only for the Owner
              to confirm such rates, multipliers, fixed percentages or fixed amounts
17            have been charged by the Contractor in accordance with this Agreement,
              and that they composition of such rates, multipliers, fixed percentages, or
18
              fixed amounts are not subject to audit by Owner. (emphasis added)
19
              3.5      The Contract’s General Conditions at GC-23(B) outline the only bases
20
     for which Howell may withhold payment from Skanska:
21
                       i.     Defective work not remedied;
22
                       ii.    Claims filed or reasonable evidence indicating probable filing of
23                            such claims unless security acceptable to the Owner and Lender
                              is provided by the Contractor;
24

25

     COMPLAINT FOR DECLARATORY
     JUDGMENT – 3
     177183.4 / 022968.34
        Case 2:19-cv-00402-JLR Document 1 Filed 03/19/19 Page 4 of 8



 1                     iii.    Failure of the Contractor to make payments properly to
                               Subcontractors or for labor, materials or equipment;
 2
                       iv.     Reasonable evidence that the Work cannot be completed for the
 3                             balance of the Contract Sum then unpair and/or in conformance
                               with the Contract Time or that such unpaid balance would not be
 4                             adequate to cover the actual or liquidated damages for the
                               anticipated delay;
 5
                       v.      Damage to the Owner or to another contractor;
 6
                       vi.     Previous payments in excess of the value of the work in place at
 7                             the time of such payment;

 8                     vii.    Default of the Contractor in the performance of the terms and/or
                               conditions of the Contract;
 9                     viii.   Failure to receive appropriate lien and claim releases from the
10                             Contractor and Subcontractors (in the forms acceptable to the
                               Owner attached as Exhibits I-1 through I-8);
11                     ix.     The Contractor’s negligence or failure to perform its obligations
                               under the Contract Documents;
12
                       x.      Failure of the Contractor to provide record documents, or failure
13                             to keep record documents on a monthly basis;
14                     xi.     The Contractor’s failure to provide materials and Subcontractor
                               lists prior to its initial application for payment; and
15
                       xii.    The Contractor’s failure to provide and update the Project
16                             Schedule for the Work.

17            Withholding Payment due to a Contract interpretation dispute is not a basis for

18   nonpayment. Howell’s recourse is to invoke the Contract’s dispute clause, which dispute

19   resolution process is litigation.
20            3.6      The Contract’s General Conditions at GC-23(C) further provide that
21
     Howell may only withhold payment from Skanska for one of the bases enumerated in
22
     GC-23(B):
23
              If Owner does not pay the Contractor any undisputed amounts within
24            seven days after the date established in the Contract Document, unless
25            the failure is due to a reason enumerated in GC-23(B) above, then the


     COMPLAINT FOR DECLARATORY
     JUDGMENT – 4
     177183.4 / 022968.34
        Case 2:19-cv-00402-JLR Document 1 Filed 03/19/19 Page 5 of 8



 1             Contractor may, upon seven additional days written notice to the Owner
               and the Architect, stop the work until payment in the amount owing has
 2             been received. (emphasis added).
 3
                       b.     Howell’s Improper Refusal to Pay Skanska According to the
 4                            Contract

 5             3.7     Contrary to and in breach of the Contract, Howell has unilaterally decided
 6   that Skanska would not be paid fee in addition to the Base Fee on the Self-Perform Line
 7
     Items, even though such additional fee is included in the Self-Perform Line Item figures
 8
     and, thus, included in the GMP. Howell is withholding payment from Skanska of fee
 9
     included in the GMP on this basis.
10

11             3.8     Skanska, on numerous occasions, has referenced Howell to the Contract’s

12   Exhibit C where these scopes of work are broken down by line item and include fee as

13   all of the other line items. Howell withheld $1,389,771 in fee earned on the Self-
14
     Performed Line Items. Skanska has notified Howell in writing that the nonpayment of
15
     fees on Self-Performed Line Items that Skanska has undisputedly performed is a material
16
     breach.
17
               3.9     Skanska has billed for the work using the labor rates agreed to as “Actual
18

19   Costs” enumerated in the Contract’s Exhibit D. Howell, contrary to and in breach of the

20   Contract, has unilaterally determined that the “Actual Costs” of the work are something
21   different than those rates defined at Exhibit D and agreed to by the Parties. Howell has
22
     decided that the “Actual Costs” should be a different, lower amount.
23
               3.10    Skanska informed Howell that this withholding was improper pursuant to
24
     the Contract’s GC-20 and Exhibit D (cited above in paragraph 3.4). Skanska informed
25

     COMPLAINT FOR DECLARATORY
     JUDGMENT – 5
     177183.4 / 022968.34
        Case 2:19-cv-00402-JLR Document 1 Filed 03/19/19 Page 6 of 8



 1   Howell that pursuant to the Contract GC-20, those rates are considered “Actual Rates”
 2   not subject to audit, and that withholding of payment of those rates was improper and a
 3
     material breach of Contract. Howell withheld $666,626 in progress payments on the
 4
     ostensible basis that the rates are inapplicable.
 5
              3.11     This dispute between the Parties has been ongoing for approximately six
 6

 7   months. Skanska has made significant efforts to resolve this dispute without suspending

 8   performance or commencing litigation. In October 2018, Skanska proposed that Howell

 9   make the payments under a reservation of rights and agreed to submit the dispute to an
10   expedited dispute resolution process, as provided in the Contract.
11
              3.12     Skanska believed this compromise to be reasonable because at the time,
12
     11 months remained on the Contract and the unpaid balance of the Contract was over
13
     $91,000,000 of work to be paid for on the Project. Therefore, more than sufficient
14

15   security existed (both in money and time) to protect Howell should the dispute resolution

16   process result in a credit to Howell. Howell declined, and discussions of a resolution

17   have broken down.
18
              3.13     As of January 7, 2019, the undisputed sums withheld from Skanska
19
     totaled $2,056,397. Therefore, on January 7, 2019, after negotiations regarding the
20
     undisputed amounts due and owing stalemated, Skanska advised Howell that in
21
     accordance with GC-23(B) (cited above in paragraph 3.6) that it was providing a seven
22

23   (7) day notice that it would suspend work until payment in the amount owing had been

24   received. Skanska in this declaratory judgement action is seeking a decision from the
25

     COMPLAINT FOR DECLARATORY
     JUDGMENT – 6
     177183.4 / 022968.34
        Case 2:19-cv-00402-JLR Document 1 Filed 03/19/19 Page 7 of 8



 1   Court, per the Parties’ Contract permitting Skanska to suspend performance until
 2   payment of the withheld sums is made.
 3
              3.14      The senior representatives of Skanska and Howell have met to resolve the
 4
     disputes between the parties. The dispute could not be resolved.
 5
              3.15      On February 1, 2019, Howell released $538,000 of the withheld sums to
 6

 7   Skanska. A total of $1,517,501 in undisputed sums remains withheld.

 8            3.16      Concurrent with the filing of this action, Skanska has demanded

 9   mediation pursuant to the Contract.
10                IV.       CAUSE OF ACTION – DECLARATORY JUDGMENT
11
              4.1       The allegations of the foregoing paragraphs are incorporated herein by
12
     reference.
13
              4.2       An actual controversy exists between Skanska and Howell regarding the
14

15   Parties’ respective rights and obligations under the Contract.

16            4.3       Pursuant to 28 U.S.C. § 2201 Skanska is entitled to a declaration as a

17   matter of law as to the rights and obligations of the Parties under the Contract.
18
              4.4       The declaratory relief sought includes declarations that (a) the only bases
19
     for which Howell may withhold payment from Skanska are those enumerated at the
20
     Contract’s General Conditions, GC-23(b); (b) Howell withholding payment from
21
     Skanska on a basis not enumerated in GC-23 allows Skanska to suspend performance on
22

23   the Project until paid; and (c) Skanska is entitled to earn fee on the line items outlined in

24

25

     COMPLAINT FOR DECLARATORY
     JUDGMENT – 7
     177183.4 / 022968.34
        Case 2:19-cv-00402-JLR Document 1 Filed 03/19/19 Page 8 of 8



 1   the Contract’s Exhibit D irrespective of whether the work was self-performed or
 2   performed by a trade subcontractor.
 3
                                   V.      PRAYER FOR RELIEF
 4
              Based on the foregoing, Skanska requests the following relief:
 5
              a.       Declaration consistent with the pleadings herein.
 6

 7            b.       For an award of all money damages legally available as a result of

 8   Howell’s breaches, acts, and/or omissions.

 9            c.       For an award of all damages recoverable under the Contract.
10            d.       For an award of pre-judgment and post-judgment interest.
11
              e.       For an award of attorneys’ fees and other litigation costs.
12
              f.       For all other relief that this Court deems just and equitable.
13
              DATED: This 19th day of March, 2019.
14

15                                                  AHLERS CRESSMAN & SLEIGHT PLLC

16

17                                                  By: s/Scott R. Sleight
                                                       John P. Ahlers, WSBA #13070
18                                                     john.ahlers@acslawyers.com
                                                       Scott R. Sleight, WSBA #27106
19                                                     scott.sleight@acslawyers.com
                                                       Ceslie A. Blass, WSBA #51140
20                                                     ceslie.blass@acslawyers.com
                                                       999 Third Avenue, Suite 3800
21                                                     Seattle, WA 98104
                                                       Phone: (206) 287-9900
22                                                     Fax: (206) 287-9901
                                                       Attorneys for Plaintiff
23                                                     Skanska USA Building Inc.
24

25

     COMPLAINT FOR DECLARATORY
     JUDGMENT – 8
     177183.4 / 022968.34
